***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
         STATE OF CONNECTICUT v. TONY M.*
                    (SC 19934)
              Robinson, C. J., and Palmer, McDonald, D’Auria,
                       Mullins, Kahn and Ecker, Js.

                                    Syllabus

Convicted, after a jury trial, of the crimes of murder and risk of injury to
    a child in connection with the death of his seven month old baby, the
    defendant appealed, claiming that the trial court improperly denied his
    motion to suppress certain evidence arising from statements that he
    had made to the police and improperly excluded a letter to the state in
    which he offered to plead guilty to the charge of manslaughter. The
    defendant’s conviction stemmed from an incident in which he threw
    the baby off a bridge and into a river. On his way to the bridge, the
    defendant had a text message exchange with the baby’s mother, with
    whom he had a troubled relationship and shared custody of the baby,
    stating, inter alia, ‘‘[y]ou won’t talk to me tomorrow or any other day,’’
    ‘‘[t]here [are] no more days,’’ ‘‘[e]njoy your new life without us,’’ and
    that he would not be delivering the baby to her on her next scheduled
    day of custody. After the defendant arrived at the bridge, he called his
    own mother and told her to ‘‘tell everyone I’m sorry.’’ A few minutes
    later, the defendant wrote and deleted a message on his phone stating
    ‘‘[t]o everyone, I’m sorry.’’ The defendant then sent additional text mes-
    sages to the baby’s mother stating, inter alia, ‘‘[e]njoy your life without
    us now,’’ ‘‘[you’re] not a parent anymore,’’ and ‘‘[the baby is] dead . . . .’’
    The police arrived at the bridge and discovered the defendant there
    alone. When the police approached the defendant, he jumped from the
    bridge into the river. After the defendant was rescued, he was trans-
    ported to a hospital, where the police subsequently interviewed him for
    approximately thirty-five minutes. Seven minutes of that interview were
    video recorded, and, during that time, the defendant responded to ques-
    tions with only silence, brief verbal answers, shrugs, nods, or shakes
    of his head. A police officer, using a basketball analogy, asked the
    defendant whether the baby’s trajectory off the bridge was more like a
    half-court shot, a three pointer, or a free throw. The defendant responded
    by saying ‘‘free throw.’’ Before trial, defense counsel sent a letter to
    the state indicating that the defendant was willing to plead guilty to
    manslaughter in exchange for a sentence of twenty-five years imprison-
    ment. The state rejected that offer, and defense counsel subsequently
    made an oral motion seeking to introduce that letter into evidence,
    claiming that the defendant’s offer was a conclusive admission that he
    accepted criminal responsibility for the death of the baby but with the
    mental state associated with manslaughter. The trial court ultimately
    excluded that letter from evidence, concluding that it was irrelevant
    and would raise unnecessary collateral issues. The defendant also filed
    a motion to suppress evidence relating to the hospital interview, includ-
    ing the defendant’s ‘‘free throw’’ statement and testimony by the police
    officers conducting the interview that the defendant had not asked about
    the baby’s welfare during the interview. The defendant claimed, inter
    alia, that any waiver of his rights under Miranda v. Arizona (384 U.S.
436) was involuntary and that any statements made during the interview
    were inadmissible pursuant to the statute (§ 54-1o) governing the admis-
    sibility of statements made in the course of an unrecorded custodial
    interrogation by the police at a place of detention. The court denied
    the defendant’s motion to suppress, concluding that he had voluntarily
    waived his Miranda rights and that his statements to the police had
    been voluntary. On appeal from the judgment of conviction, held:
1. The defendant could not prevail on his claim that the trial court improperly
    denied his motion to suppress because, even if the challenged evidence
    had been improperly admitted, any such error was harmless: the state
    satisfied its burden of proving that any error in admitting the challenged
    evidence was harmless beyond a reasonable doubt, as that evidence,
    which was cumulative of other evidence and was not highlighted by
    the state, was inconsequential in light of overwhelming, independent
    evidence of the defendant’s intent to kill the baby, including, inter alia,
    the text messages he sent to the baby’s mother and statements he made
    to his own mother, the deleted message, testimony by a psychiatry
    resident that the defendant had told him in an interview conducted
    shortly after the hospital interview that the defendant told her that he
    had intended to take the baby’s life, and the defendant’s own testimony
    that he brought the baby to the bridge with the intention of committing
    suicide; moreover, even if the police had violated § 54-1o by failing to
    record portions of the hospital interview, the defendant failed to meet
    his burden of proving that the admission of the challenged evidence
    substantially affected the verdict in light of the same overwhelming,
    independent evidence of his intent to kill the baby.
2. The trial court did not abuse its discretion in excluding from evidence
    the letter containing the defendant’s plea offer: the trial court correctly
    concluded that the defendant’s offer to plead guilty to the lesser offense
    of manslaughter, a tactical decision made before trial, was irrelevant
    to the issue of whether the defendant intended to kill the baby when
    he committed the charged crimes, the only contested issue at trial for
    the jury to consider; moreover, in light of the infinitely variable and
    complex considerations involved in plea bargaining, such evidence could
    inject collateral issues that could have confused the jury.
          Argued January 17—officially released August 27, 2019

                             Procedural History

  Amended information charging the defendant with
the crimes of murder and risk of injury to a child,
brought to the Superior Court in the judicial district
of Middlesex, where the court, Vitale, J., denied the
defendant’s motions to preclude and to admit certain
evidence; thereafter, the case was tried to the jury
before Vitale, J.; verdict and judgment of guilty, from
which the defendant appealed. Affirmed.
  Norman A. Pattis, with whom, on the brief, was
Brittany Paz, for the appellant (defendant).
   Robert J. Scheinblum, senior assistant state’s attor-
ney, Peter A. McShane, former state’s attorney, and
Eugene R. Calistro, Jr., former senior assistant state’s
attorney, for the appellee (state).
                         Opinion

   MULLINS, J. The defendant, Tony M., appeals from
the judgment of conviction, rendered after a jury trial,
of murder in violation of General Statutes § 53a-54a and
risk of injury to a child in violation of General Statutes
§ 53-21 (a) (1). On appeal, the defendant makes three
claims. First, he claims that the trial court improperly
denied his motion to suppress certain evidence arising
from statements that he had made to the police while
in the hospital on the ground that any waiver of his
Miranda1 rights prior to making those statements was
involuntary. In connection with that claim, he argues
that his statements were made involuntarily due to his
weakened physical condition at the time he made them.
Second, he claims that evidence regarding his state-
ments was also inadmissible because the interview was
not recorded, as required by General Statutes § 54-1o.
Third, he claims that the trial court improperly pre-
cluded him from introducing into evidence a letter in
which he offered to plead guilty to manslaughter in
exchange for twenty-five years incarceration. We dis-
agree with the defendant’s claims and, accordingly,
affirm the judgment of the trial court.
   The record reveals the following facts, which the jury
reasonably could have found, and procedural history.
On July 5, 2015, the defendant threw the victim, his
seven month old baby, from the Arrigoni Bridge into
the Connecticut River in Middletown. The defendant
then jumped off the bridge himself. The defendant sur-
vived the fall; the baby did not. In the weeks leading
up to the murder, the defendant’s relationship with the
baby’s mother became increasingly troubled, and they
separated. As a result, the baby’s mother decided to
move out of the house where they had been living
together for almost two years. At the same time, the
baby’s mother applied for, and was granted, a temporary
restraining order against the defendant. In her applica-
tion, she explained that the defendant had told her that
he could make her and the baby disappear at any time.
This caused her to fear for the safety of herself and the
baby. At a subsequent hearing, on June 29, 2015, the
court dissolved the temporary restraining order, and
the defendant and the mother reached an agreement
to share joint legal custody of their baby.
  Within days of this agreement, on July 5, 2015, the
defendant had custody of the baby at his mother’s
house, where he lived. At around 11 p.m., the defendant
woke the baby from his sleep, put him in the stroller
along with some blankets, a pacifier, his phone, an iPod,
and a knife, and went for a walk. He soon began walking
toward the Arrigoni Bridge with the intention of killing
his baby and committing suicide. En route to the bridge,
the defendant initiated the following exchange of text
messages with the baby’s mother:
  ‘‘[The Defendant]: I hope you had fun bullshitting, I
really needed to talk to you . . . .
   ‘‘[The Baby’s Mother]: I was trying to talk to my friend.
She just broke up with her boyfriend and wanted to
talk to me. Sorry I’m trying to be a good friend . . . .
  ‘‘[The Defendant]: Well, I’m sorry there was a problem
regarding our son . . . .
  ‘‘[The Baby’s Mother]: What’s going on . . . . Why
didn’t you say that instead of saying I need to talk to you.
  ‘‘[The Defendant]: Clearly nothing that matters to you.
And why would I say I NEED to talk to you if it wasn’t
important . . . .
  ‘‘[The Baby’s Mother]: What was the matter?
  ‘‘[The Defendant]: Don’t worry, you’ll see later. Just
remember I tried [to] contact you first . . . .
  ‘‘[The Baby’s Mother]: Just tell me! Are you in the
hospital?
  ‘‘[The Defendant]: No, and again it doesn’t matter
now. Just remember you wanted to play games and lie
and be childish when I tried to reach out . . . .
  ‘‘[The Baby’s Mother]: Okay Tony. Good night I’ll talk
to you tomorrow or Tuesday . . . .
  ‘‘[The Defendant]: No you won’t . . . .
  ‘‘[The Baby’s Mother]: What do you mean no?!
  ‘‘[The Defendant]: You won’t talk to me tomorrow or
any other day . . . .
  ‘‘[The Baby’s Mother]: Tuesday is my day. So yes I’ll
text you in the morning to see when you’ll be dropping
off [the baby].
  ‘‘[The Defendant]: I won’t be . . . .
  ‘‘[The Baby’s Mother]: Tuesday is my day.
  ‘‘[The Defendant]: There is no more days . . . .
  ‘‘[The Baby’s Mother]: Wtf you mean?!
   ‘‘[The Defendant]: Enjoy your new life without us
. . . .
  ‘‘[The Baby’s Mother]: You can’t just decide not to
bring him back . . . . It says in the agreement that
Tuesday is my day. You can’t just not bring him! Tony!!!!
Seriously. Don’t play around like that. Please don’t try
and take him from me!!!!’’
  During the course of this exchange, the defendant
arrived at the bridge with the baby. Shortly thereafter,
he called his own mother, told her where he was, and
began crying. While on the phone with the defendant,
his mother could hear the baby cooing and then briefly
crying in the background. Assuming the defendant was
going to jump from the bridge, his mother pleaded with
him to walk away. He responded that he couldn’t and
told her to ‘‘tell everyone I’m sorry.’’ He then asked her
to come to the bridge to get the stroller, iPhone, and
iPod so that she would have pictures of the baby. He
did not ask her to come get the baby. His mother and
brother immediately drove to the bridge, calling the
police on the way. Around this same time, a witness
drove over the bridge on the way home from work.
That witness saw the defendant holding the baby out
in front of him and walking toward the railing. A few
minutes later, the defendant wrote and deleted a mes-
sage in his phone that stated: ‘‘To everyone, I’m sorry.’’
  The defendant resumed exchanging text messages
with the baby’s mother:
  ‘‘[The Defendant]: You tried to take him away from
me. You failed. I didn’t . . . . Enjoy your life without
us now . . . .
  ‘‘[The Baby’s Mother]: Where are you . . . I’m trying
to make this co-parent thing work!
  ‘‘[The Defendant]: Your not a parent anymore . . . .
   ‘‘[The Baby’s Mother]: I’m trying to get along with
you for [the baby] and [you] do this?! You can’t just
up and leave with [the baby]. Where are you! Where’s
[the baby]?
  ‘‘[The Defendant]: He’s dead . . . [a]nd soon I will
be too . . . .
   ‘‘[The Baby’s Mother]: Don’t [say] that!!!! Your playing
right now! Please tell me you’re kidding!!!!!!!!! You’re
fucking kidding me!!!!!! Don’t fucking talk like that
. . . . You couldn’t kill your own son! [P]lease don’t
hurt [the baby]!!! Please!!!!!!!!!’’
   At that point, police officers and the defendant’s
mother arrived at the bridge where they saw the defen-
dant but not the baby. As officers approached the defen-
dant, he threw himself over the railing and into the
Connecticut River. The fall did not kill the defendant.
He proceeded to wade in the water for approximately
twenty minutes before being rescued. Shortly there-
after, he was airlifted to Hartford Hospital where he
was placed in the intensive care unit. Two days later,
the baby’s body was found in the river by a kayaker.
  The defendant was arrested and charged with murder
and risk of injury to a child. At trial, the defendant
testified that he was responsible for his baby’s death
but claimed that he had accidentally dropped him from
the bridge. Thus, the only question before the jury was
whether the defendant intended to kill the baby. Follow-
ing a weeklong trial, the jury returned a verdict, finding
the defendant guilty on both charges. The trial court
rendered judgment in accordance with the jury’s verdict
and imposed a total effective sentence of seventy years
of incarceration. This appeal followed.2 Additional rele-
vant facts will be set forth as necessary.
                            I
   The defendant claims that the trial court improperly
denied his motion to suppress evidence regarding cer-
tain statements that he made to the police while in the
hospital. In particular, he claims that any statements
made while he was in the hospital were obtained in
violation of his Miranda rights and that those state-
ments also were not voluntarily given as a result of his
weakened physical condition. In response, the state
contends that the defendant voluntarily waived his
Miranda rights and that his statements to officers were
made voluntarily.
   The following additional facts and procedural history
are relevant to our resolution of this claim. Prior to
trial, the defendant filed a motion to suppress ‘‘any and
all statements made by the defendant’’ while at the
hospital on the basis that the statements were obtained
in violation of the fifth amendment to the United States
constitution, the due process clauses of the United
States and Connecticut constitutions, § 54-1o, and the
psychiatrist-patient privilege.3 The parties submitted
briefs and made oral arguments. The trial court held a
three day evidentiary hearing on the motion.
   At that hearing, two officers from the Middletown
Police Department, Detective Dane Semper and Officer
Lee Buller, testified regarding the interrogation of the
defendant that Semper conducted at the hospital on
July 6, 2015. Around noon that day, Buller, who had
been stationed inside of the defendant’s hospital room,
saw that the defendant was awake. Semper was notified
and then went to the hospital in order to speak with
the defendant about the events of the preceding night.
Before speaking with the defendant, Semper gave Buller
a video camera and instructed him to record the interro-
gation. The parties disagree as to whether Semper read
the defendant his Miranda warnings prior to ques-
tioning him. See footnote 6 of this opinion. Semper
then proceeded to question the defendant regarding the
manner in which he threw his baby from the bridge.4
This topic was of paramount importance because the
baby had not yet been found at the time the interview
took place.
   During this initial conversation, Buller was having
trouble getting the video camera to record, and Semper
briefly stopped speaking with the defendant to help get
the camera working. Eventually, Buller got the video
camera working but was only able to record about
seven minutes of the thirty-five minute interview. The
recording began with Semper’s asking the defendant
about the manner in which he threw the baby off of
the bridge. Throughout the seven minute video, the
defendant either made no response to Semper’s ques-
tions or responded with brief verbal answers, shrugs,
nods, or shakes of his head.
   At one point, Semper made a basketball analogy to
further his efforts to determine the baby’s trajectory
when he was thrown from the bridge. He asked the
defendant whether he threw the baby off the bridge in
a manner more like a half-court shot, three pointer, or
free throw. In response, the defendant asked Semper
to turn off the camera. Semper then moved the camera
to the hallway but continued to record the conversation.
Semper returned to the defendant’s room and asked
him again how the baby was thrown from the bridge.
This time, the defendant responded by saying ‘‘free
throw.’’ Buller also testified that the defendant never
asked about his baby while he was at the hospital.
   The trial court also heard evidence regarding the
defendant’s medical condition at the time of the police
interview. A nurse who attended the defendant in the
intensive care unit on the day of the interview testified
that the defendant had last been given short acting pain
medicine at least two hours prior to the interview. She
further testified that he was lucid, able to communicate,
speak, and follow commands appropriately. A physician
who did not personally examine the defendant, but
reviewed his chart several hours prior to the interview,
initially testified that he did not think a patient who
was given the same medications as the defendant could
make complex judgments. He later testified, however,
that he did not know if a patient in that situation could
make complex judgments and that a psychiatric consul-
tation would be needed to know for sure. A physician’s
assistant, who performed a brief assessment of the
defendant about ninety minutes prior to the interview,
testified that he could follow commands well at that
point and that he had not had any medication admin-
istered to him at least thirty minutes prior to her
examination. Finally, just after Semper’s interview, the
defendant spoke clearly and coherently with Samira
Solomon, a psychiatry resident who interviewed him.
   The trial court denied the defendant’s motion to sup-
press. In making its ruling, the court determined that
the defendant voluntarily, intelligently, and knowingly
waived his Miranda rights. It also concluded that, on
the basis of testimonial evidence of medical personnel
regarding the defendant’s physical and mental condi-
tion, the defendant’s statements to Semper were made
voluntarily.5 Accordingly, at trial, the video recording
was introduced into evidence. The state also introduced
testimony from Semper regarding the interrogation,
including the ‘‘free throw’’ statement made by the defen-
dant and the testimony from Buller that the defendant
never asked about his baby’s welfare while he was in
the hospital. These pieces of evidence—the defendant’s
response to Semper’s question about the manner in
which he threw his baby off the bridge and Buller’s
testimony that the defendant never asked about his
baby while he was in the hospital—are the focus of the
defendant’s challenge in this appeal.
   On appeal, the defendant first claims that the trial
court improperly denied his motion to suppress because
any waiver of his Miranda rights while speaking with
the officers at the hospital was involuntary.6 As a result,
the defendant asserts that the trial court improperly
admitted the officers’ testimony regarding the interroga-
tion. He also claims that any statements made to officers
also were involuntary as a result of his weakened physi-
cal condition.7 He further argues that the error was
harmful because the challenged evidence was used to
impeach his trial testimony that his baby had slipped
from his hands.
   The state counters that the trial court correctly con-
cluded that the defendant had waived his Miranda
rights and agreed to speak with Semper. In particular,
it claims that the trial court properly credited the testi-
mony from Semper and Buller that the defendant
waived his Miranda rights, that the defendant was
familiar with his rights from a prior arrest unrelated to
the present case, and that the defendant was not under
the influence of any medications that would impair his
ability to freely and rationally decide to waive his rights
at the time of the interview. The state also contends
that the defendant’s statements were made voluntarily
because he suffered only minor injuries, was lucid and
alert, and was able to communicate appropriately at
the time of the interview. Finally, the state claims that,
even if the trial court improperly admitted the chal-
lenged evidence, any error was harmless beyond a rea-
sonable doubt. We agree with the state that, even if we
assume that the trial court improperly admitted the
challenged evidence, any error in that regard was harm-
less beyond a reasonable doubt.
   It is well settled that, ‘‘[i]f statements taken in viola-
tion of Miranda are admitted into evidence during a
trial, their admission must be reviewed in light of the
harmless error doctrine. . . . [W]hether an error is
harmful depends on its impact on the trier of fact and
the result of the case. . . . This court has held in a
number of cases that when there is independent over-
whelming evidence of guilt, a constitutional error would
be rendered harmless beyond a reasonable doubt. . . .
When an [evidentiary] impropriety is of constitutional
proportions, the state bears the burden of proving that
the error was harmless beyond a reasonable doubt. . . .
If the evidence may have had a tendency to influence
the judgment of the jury, it cannot be considered harm-
less. . . . That determination must be made in light of
the entire record . . . .’’ (Citations omitted; internal
quotation marks omitted.) State v. Mitchell, 296 Conn.
449, 459–60, 996 A.2d 251 (2010). ‘‘Whether [an] error
is harmless in a particular case depends upon a number
of factors, such as the importance of the witness’ testi-
mony in the prosecution’s case, whether the testimony
was cumulative, the presence or absence of evidence
corroborating or contradicting the testimony of the wit-
ness on material points, the extent of cross-examination
otherwise permitted, and, of course, the overall strength
of the prosecution’s case.’’ (Internal quotation marks
omitted.) State v. Baltas, 311 Conn. 786, 805, 91 A.3d
384 (2014).
   We turn to the first factor—namely, the importance
of the challenged testimony to the state’s case. The
defendant claims that the challenged testimony was
important to the state’s case because it contradicted
his own testimony at trial that he accidentally dropped
his baby off the bridge and the state used the testimony
to impeach him. He also asserts that the state empha-
sized Buller’s testimony that he never asked about his
baby while he was in the hospital. We disagree that the
challenged testimony was important to the state’s case.
   In the present case, there was overwhelming, inde-
pendent evidence of the defendant’s intent to kill his
baby that the jury could have credited. The text mes-
sages sent by the defendant to the baby’s mother on the
night of the murder were arguably the most persuasive
evidence of the defendant’s intent. In those messages,
prior to throwing his baby off the bridge, he taunted
and threatened the baby’s mother, saying, inter alia,
‘‘there was a problem regarding our son,’’ ‘‘[y]ou won’t
talk to me tomorrow or any other day,’’ ‘‘[t]here is no
more days,’’ and ‘‘[e]njoy your new life without us
. . . .’’
   Then, after throwing the baby off the bridge, the
defendant told the baby’s mother through text messages
that ‘‘[y]ou tried to take him away from me. You failed.
I didn’t . . . . Enjoy your life without us now,’’ ‘‘[y]our
not a parent anymore,’’ and ‘‘[the baby is] dead . . .
[a]nd soon I will be too . . . .’’
   These text messages were powerful evidence demon-
strating the defendant’s intent to kill his baby. Addition-
ally, Solomon, a psychiatry resident who interviewed
the defendant the same day that he spoke with Semper,
testified at trial that the defendant told her that he
intended to take his baby’s life that night. Specifically,
Solomon testified that the defendant stated ‘‘he became
more clear about things last night after he got off the
phone with [the baby’s mother] and decided he had to
take his son’s life and his own because he was so afraid
of his son living in his current life situation.’’ This evi-
dence further demonstrated that killing his baby was
decidedly not accidental. Rather, the defendant specifi-
cally intended to kill his baby.
  Solomon’s testimony also was corroborated and aug-
mented by Buller. After the defendant had consented
to Buller’s presence in the room while Solomon inter-
viewed him, Buller heard the defendant say that, on the
night of the murder, ‘‘he wasn’t even emotional as he
approached the bridge’’ and that ‘‘he knew what he
needed to do.’’ Buller further testified that the defendant
said that ‘‘[h]e needed to kill his son and then himself’’
because ‘‘he was uncertain about what would happen
to his son once he was gone.’’ The defendant ‘‘didn’t
want [the baby’s maternal family] raising him with all
their bullshit,’’ and ‘‘the only way he knew that his son
would be safe was to kill his son and then himself.’’ The
foregoing represents potent evidence of the defendant’s
intent to kill his baby and his reasons for wanting to
do so.
  Other evidence contributing to the strength of the
state’s case was testimony by the defendant’s mother
that the defendant called her from the bridge and told
her to pick up the stroller, iPhone, and iPod so that
she would have pictures of the baby, yet he made no
mention of picking up the baby. He also told his mother
to ‘‘tell everyone I’m sorry’’ close to the time that he
threw the baby from the bridge and just before he
jumped off the bridge himself. Finally, the defendant
testified that he woke his baby up at 11 p.m., packed
him in a stroller without any diapers or bottles, and
brought him to the bridge with him with the intention
of committing suicide.
  The state also did not highlight the challenged evi-
dence, thus minimizing its importance. During its cross-
examination of the defendant, the state never asked
him about the ‘‘free throw’’ statement or emphasized
that it was at variance with any part of his testimony.
Furthermore, in the state’s summation, the state only
briefly mentioned the ‘‘free throw’’ statement.8 With
regard to Buller’s testimony that the defendant never
asked about his baby, the state did emphasize this for
the jury in summation.9 Significantly, however, the
defendant himself admitted to this when he testified,
and, in summation, the state did not specifically attri-
bute that testimony to Buller.
  Additionally, the challenged evidence was cumulative
of other evidence of the defendant’s intent that had
been presented by the state. The text messages and the
testimonies of Solomon and Buller were all evidence
of the defendant’s intent to kill his baby. The state also
presented evidence that the defendant himself admitted
to the jury that he chose not to call for help after his
baby fell from the bridge and that he never once asked
about his baby’s welfare the following day. Thus, to the
extent that the challenged evidence indicates that he
intended to kill his baby by throwing him from the
bridge, the free throw statement and lack of concern
are essentially inconsequential in light of the foregoing
overwhelming, independent evidence establishing his
intent to kill.
   We conclude that, even without the challenged evi-
dence, there was overwhelming, independent evidence
of the defendant’s intent to kill his baby. The state’s case
was strong, the challenged evidence was cumulative of
other evidence, and the defendant was able to cross-
examine the state’s witnesses. Given the strength of the
state’s other evidence, the challenged evidence did not
influence the jury. Accordingly, we conclude that, even
if the trial court improperly admitted the challenged
evidence, the state has met its burden of demonstrating
that any error in that regard was harmless beyond a
reasonable doubt.
                             II
   The defendant next claims that the trial court improp-
erly denied his motion to suppress because officers
conducted a custodial interrogation that was not elec-
tronically recorded, as required by § 54-1o.10 Specifi-
cally, the defendant claims that his hospital room was
a ‘‘place of detention,’’11 as defined in § 54-1o, and that
he was in custody for purposes of that statute. He fur-
ther contends that the presumption of inadmissibility
that attaches to unrecorded custodial interrogations in
places of detention cannot be overcome because the
statements are not reliable and were not made volunta-
rily. See General Statutes § 54-1o (d).12
   In response, the state claims that the trial court prop-
erly denied the defendant’s motion to suppress because
police officers had no obligation to record the interroga-
tion pursuant to § 54-1o. In particular, the state does
not challenge that the defendant was in custody or
that it was an interrogation but instead contends that
a hospital room is not a ‘‘place of detention’’ for pur-
poses of the statute. Alternatively, the state claims that
any error in denying the defendant’s motion to suppress
was harmless.
   The electronic recording requirement expressed in
§ 54-1o applies only to custodial interrogations con-
ducted at a place of detention. See footnote 10 of this
opinion. In denying the defendant’s motion to suppress,
the trial court concluded that § 54-1o was inapplicable
because the defendant’s hospital room was not a ‘‘place
of detention’’ as defined in the statute. It is not necessary
for us to decide in this case, however, whether a hospital
room qualifies as a place of detention under the statute
because, even if we assume that a hospital room is
a place of detention, the admission of the challenged
evidence in the present case was harmless. Thus, we
conclude that, even if the trial court incorrectly denied
his motion to suppress on this basis, any error was
harmless.
  Where, as here, ‘‘an improper evidentiary ruling is
not constitutional in nature, the defendant bears the
burden of demonstrating that the [impropriety] was
harmful. . . . [A] nonconstitutional [impropriety] is
harmless when an appellate court has a fair assurance
that the [impropriety] did not substantially affect the
verdict.’’ (Internal quotation marks omitted.) State v.
Guilbert, 306 Conn. 218, 265, 49 A.3d 705 (2012). More-
over, ‘‘[w]hether [the improper admission of evidence]
is harmless in a particular case depends upon a number
of factors, such as the importance of the witness’ testi-
mony in the prosecution’s case, whether the testimony
was cumulative . . . the testimony of the witness on
material points, the extent of cross-examination other-
wise permitted, and . . . the overall strength of the
prosecution’s case. . . . Most importantly, we must
examine the impact of the [improperly admitted] evi-
dence on the trier of fact and the result of the trial.’’
(Internal quotation marks omitted.) State v. Randolph,
284 Conn. 328, 364, 933 A.2d 1158 (2007).
  We already have concluded in part I of this opinion
that the state met its burden of proving that any
improper admission of the challenged evidence was
harmless beyond a reasonable doubt. For similar rea-
sons, we further conclude that the defendant has not
met his burden of proving that the admission of that
evidence substantially affected the verdict.
   As discussed previously, the state’s case was strong
because, even without the challenged evidence, there
was overwhelming, independent evidence of the defen-
dant’s guilt. Specifically, the state presented the follow-
ing evidence: (1) the incriminating text messages that
had been sent by the defendant to the baby’s mother
on the night of the murder; (2) testimony from both
Solomon and Buller that the defendant had stated that
he intended to kill his baby that night on the bridge
because he didn’t want the baby’s maternal family ‘‘rais-
ing him with all their bullshit’’; (3) testimony from the
defendant’s mother that the defendant had called her
from the bridge and told her to pick up the stroller,
iPhone, and iPod so that she would have pictures of
the baby but that he had not mentioned picking up the
baby; (4) testimony that the defendant had asked his
mother to ‘‘tell everyone I’m sorry’’; and (5) the deleted
note that the defendant had written in his phone to the
same effect shortly after killing his baby and before
attempting to take his own life. The defendant also
admitted to the jury how he chose not to call for help
that night on the bridge, that he never asked about his
baby’s welfare the following day, and that he brought
his baby with him to the bridge with the intention of
committing suicide.
   In light of this overwhelming, independent evidence
demonstrating the defendant’s intent to murder his
baby, the ‘‘free throw’’ statement to Semper and Buller’s
testimony that the defendant never asked about his
baby were inconsequential and did not substantially
affect the verdict. Consequently, on the basis of the
foregoing, even if we assume that the trial court improp-
erly admitted the defendant’s statements made during
the interview with Semper in violation of § 54-1o, any
such error was harmless.
                            III
  The defendant also claims that the trial court’s refusal
to permit him to introduce into evidence a letter in
which he offered to plead guilty to a lesser offense
deprived him of his right to present a defense under
the sixth amendment to the United States constitution.13
He further claims that evidence of the offer was relevant
and not self-serving. The state counters that the trial
court did not abuse its discretion in precluding the
defendant from introducing the letter into evidence
because it was not relevant, it was self-serving, and it
was inadmissible hearsay. We conclude that the trial
court properly exercised its discretion in prohibiting
the defendant from introducing the letter into evidence
because it was not relevant.
   The following additional facts and procedural history
are relevant to our resolution of this claim. Prior to
trial, the defendant offered to plead guilty to the lesser
offense of manslaughter in exchange for a prison term
of twenty-five years incarceration. The defendant con-
veyed the plea offer to the state in a letter. The state
rejected the offer. Thereafter, the defendant made an
oral motion seeking to introduce the letter into evidence
at trial as a judicial admission on the basis that the offer
was a conclusive admission that he accepted criminal
responsibility for the death of his child but with the
mental state associated with manslaughter. The defen-
dant did not reveal the specific contents of the letter
to the trial court during the hearing on the motion. He
further claimed that evidence of his offer to plead to a
lesser offense was a verbal act and that it was not self-
serving. In response, the state objected to the admission
of any evidence of his offer to plead to a lesser offense
because of the inability to cross-examine the letter. The
trial court denied the defendant’s motion on the basis
that it was not a judicial admission and was instead
self-serving hearsay.
   At the close of the state’s presentation of evidence
and just prior to the defendant’s testimony, the defen-
dant again sought the court’s permission to introduce
evidence of his offer to plead to a lesser offense, this
time in the form of testimony from the defendant. Again,
the specific details of the offer were not revealed to
the trial court. The state objected on grounds that the
evidence was neither relevant nor material. The trial
court denied the defendant’s request to introduce evi-
dence of his plea offer, concluding that it was not rele-
vant or material, and that it would inject collateral
issues into the jury’s determination of whether the state
had met its burden of proving that the defendant acted
with intent. The defendant immediately moved for a
mistrial, claiming that the denial of the opportunity
to present evidence of his willingness to enter a plea
deprived him of his right to present a defense pursuant
to the sixth amendment of the United States constitu-
tion. The trial court then denied his motion for a mis-
trial.
   We begin by setting forth the standard of review and
the principles of law governing the defendant’s claim.
‘‘The trial court’s ruling on the admissibility of evidence
is entitled to great deference. . . . The trial court’s rul-
ing on evidentiary matters will be overturned only upon
a showing of a clear abuse of the court’s discretion.
. . . We will make every reasonable presumption in
favor of upholding the trial court’s ruling, and only upset
it for a manifest abuse of discretion. . . . Moreover,
evidentiary rulings will be overturned on appeal only
where there was an abuse of discretion and a showing
by the defendant of substantial prejudice or injustice.’’
(Internal quotation marks omitted.) State v. Dehaney,
261 Conn. 336, 354–55, 803 A.2d 267 (2002), cert. denied,
537 U.S. 1217, 123 S. Ct. 1318, 154 L. Ed. 2d 1070 (2003).
   Furthermore, ‘‘[t]he federal constitution require[s]
that criminal defendants be afforded a meaningful
opportunity to present a complete defense. . . . The
sixth amendment right to compulsory process includes
the right to . . . present the defendant’s version of the
facts . . . to the jury so that it may decide where the
truth lies. . . . The defendant’s sixth amendment right,
however, does not require the trial court to forgo com-
pletely restraints on the admissibility of evidence. . . .
A defendant, therefore, may introduce only relevant
evidence, and, if the proffered evidence is not relevant,
its exclusion is proper and the defendant’s right is not
violated.’’ (Internal quotation marks omitted.) State v.
Perkins, 271 Conn. 218, 252–53, 856 A.2d 917 (2004).
   It is well settled that ‘‘[t]he trial court has broad
discretion in determining the relevancy of evidence.’’
State v. Lombardo, 163 Conn. 241, 243, 304 A.2d 36
(1972). ‘‘Relevant evidence is evidence that has a logical
tendency to aid the trier in the determination of an
issue. . . . Evidence is relevant if it tends to make the
existence or nonexistence of any other fact more proba-
ble or less probable than it would be without such
evidence. . . . To be relevant, the evidence need not
exclude all other possibilities; it is sufficient if it tends
to support the conclusion [for which it is offered], even
to a slight degree.’’ (Internal quotation marks omitted.)
State v. Perkins, supra, 271 Conn. 253.
   Conversely, ‘‘[e]vidence is irrelevant or too remote
if there is ‘such a want of open and visible connection
between the evidentiary and principal facts that, all
things considered, the former is not worthy or safe to
be admitted in . . . proof of the latter.’ ’’ State v. Prio-
leau, 235 Conn. 274, 305, 664 A.2d 743 (1995), quoting
State v. Kelly, 77 Conn. 266, 269, 58 A. 705 (1904).
‘‘Evidence that is not relevant is inadmissible.’’ Conn.
Code Evid. § 4-2.
  Because irrelevant evidence is not admissible, we
must first address whether the trial court abused its
discretion in concluding that the evidence was not rele-
vant to any issue before the jury. It is undisputed that
the only contested issue at trial for the jury to determine
was whether the defendant intended to murder his baby
or whether the baby’s death was accidental. The prof-
fered evidence was of no assistance to the jury in car-
rying out this task. We conclude, therefore, that evi-
dence of the defendant’s offer to plead guilty was not
relevant.
   In an analogous context, our rules of evidence pro-
hibit the admission of evidence related to settlement
negotiations. Indeed, in civil cases, it is well settled that
offers to compromise or settle are inadmissible with
very few exceptions. See Conn. Code Evid. § 4-8. This
is because settlement offers are of little probative value
with respect to the central issues of liability or the
amount of the claim. See Conn. Code Evid. § 4-8, com-
mentary. Part of the reason for this prohibition, as
stated in the commentary to § 4-8, is that ‘‘a party, by
attempting to settle, merely may be buying peace
instead of conceding the merits of the disputed claim.’’
Conn. Code Evid. § 4-8, commentary. Another reason
for the prohibition is that the admission of settlement
evidence supports the important policy of encouraging
parties to engage in settlement negotiations. See Conn.
Code Evid. § 4-8, commentary. We find these same rea-
sons equally applicable to criminal cases with respect
to plea bargaining and the use of evidence related
thereto.14
    Indeed, plea bargaining ‘‘is an essential component
of the administration of justice. Properly administered,
it is to be encouraged.’’ Santobello v. New York, 404
U.S. 257, 260, 92 S. Ct. 495, 30 L. Ed. 2d 427 (1971). ‘‘[I]t
is essential that plea negotiations remain confidential to
the parties if they are unsuccessful. Meaningful dialogue
between the parties would, as a practical matter, be
impossible if either party had to assume the risk that
plea offers would be admissible in evidence.’’ United
States v. Verdoorn, 528 F.2d 103, 107 (8th Cir. 1976).
As the Ohio Court of Appeals aptly stated in State v.
Davis, 70 Ohio App. 2d 48, 51, 434 N.E.2d 285 (1980),
‘‘[i]f the prosecutor must bargain with a defendant
whose responses are framed with an eye toward their
self-serving use at trial, we see little profit to be antici-
pated from their discussions . . . . Destroy confidenti-
ality, and negotiators tend to make speeches and
assume postures, tendencies inherently inimical to
compromise.’’
  Moreover, similar to settlement negotiations in the
civil context, ‘‘[t]he considerations involved in plea bar-
gaining are infinitely variable and complex. For
instance, considerations may include: the seriousness
of the offense, the availability or suitability of lesser
included offenses, the record of the accused, the quality
and quantity of the evidence on both sides, the availabil-
ity and cooperativeness of witnesses or accomplices,
unresolved legal issues, probable length of trial and
difficulty of trial preparation, and a host of other no-
less-significant factors, very few of which bear directly
upon the only question the triers of fact will be called
upon to decide, i.e., the guilt or innocence of the
accused of the crime charged. . . . It seems obvious
that any testimony concerning such negotiations will
far more likely than not reflect . . . legally extraneous
considerations, rather than anything relevant to, or pro-
bative of, the ultimate issue on trial.’’ (Citations omit-
ted.) Id.
   Due to the myriad reasons a defendant may offer
to plead guilty, there is simply no open and visible
connection between an offer to plead guilty to a lesser
offense, made months after the crime, and the defen-
dant’s state of mind at the time of the crime, which is
what the jury needed to decide in this case. The defen-
dant made his plea offer just prior to his trial on the
charges of murder and risk of injury to a child when
he was facing a potential sentence of seventy years
incarceration. His offer to plead to the lesser offense
of manslaughter in exchange for twenty-five years incar-
ceration likely was a tactical decision and does not
reflect on his intent to kill his baby on the night of
the murder.
   In any event, given that there are so many considera-
tions involved in plea bargaining, we are unpersuaded
that evidence of the defendant’s willingness to plead
guilty to a lesser offense in exchange for a significantly
shorter period of incarceration was relevant to the issue
before the jury, i.e., the defendant’s state of mind at
the time that the crime was committed. Knowing that
there are many reasons why a defendant would choose
to plead guilty, we also agree with the trial court that
admission of the evidence would inject collateral issues
that could confuse the jury.15
   Because we conclude that the evidence was not rele-
vant, it was not admissible.16 Therefore, under the cir-
cumstances of this case, we cannot conclude that the
trial court abused its discretion by precluding the admis-
sion of the defendant’s offer to plead guilty.
   Our conclusion finds support in other jurisdictions
that have considered a similar issue—namely, whether
a defendant may present evidence regarding an offer
made by the state and rejected by the defendant. Those
courts have concluded that evidence of plea bargaining
is not relevant and that its admission is outweighed by
possible confusion of the issues. See State v. Woodsum,
137 N.H. 198, 201–202, 624 A.2d 1342 (1993) (explaining
‘‘a defendant’s posture in plea negotiations at a date
after the alleged offense . . . is at best weak evidence
of the defendant’s state of mind at the time of the alleged
crime, and is not relevant to any other element of a
chargeable offense’’); see also United States v. Goffer,
721 F.3d 113, 129 (2d Cir. 2013) (concluding that evi-
dence of defendant’s rejection of plea offer, which he
sought to admit to show ‘‘consciousness of innocence,’’
had no probative value), cert. denied,       U.S.    , 135
S. Ct. 63, 190 L. Ed. 2d 60 (2014); State v. Orji, 277
N.J. Super. 582, 587–88, 649 A.2d 1368 (App. Div. 1994)
(concluding that evidence of defendant’s rejection of
state’s offer to enter pretrial intervention program was
not relevant because no logical connection existed
between his rejection of state’s offer and his professed
innocence); State v. Pearson, 818 P.2d 581, 584 n.6 (Utah
App. 1991) (‘‘[The court] seriously question[s] whether
plea negotiations are relevant evidence in a criminal
prosecution. The negotiation strategy and positioning
of either the defense or the prosecution is not evidence
of the elements of the crimes charged.’’). While the
aforementioned cases are factually distinguishable, we
find their reasoning persuasive to our resolution of the
issue before us.
   On the basis of the foregoing, we conclude that the
trial court did not abuse its discretion in excluding
evidence of the defendant’s offer to plead to the lesser
offense of manslaughter in exchange for twenty-five
years incarceration because it was not relevant to the
issue before the jury, namely, whether the defendant
intended to cause his baby’s death.
   The judgment is affirmed.
   In this opinion the other justices concurred.
   * In accordance with our policy of protecting the privacy interests of the
victims of sexual assault and the crime of risk of injury to a child, we decline
to identify the victims or others through whom the victims’ identities may
be ascertained. See General Statutes § 54-86e; State v. Jose G., 290 Conn.
331, 963 A.2d 42 (2009).
   1
     See Miranda v. Arizona, 384 U.S. 436, 478–79, 86 S. Ct. 1602, 16 L. Ed.
2d 694 (1966).
   2
     The defendant appealed to the Appellate Court, and that appeal was
subsequently transferred to this court pursuant to General Statutes § 51-
199 (b) (3) and Practice Book § 65-4.
   3
     The defendant does not pursue his claim regarding the psychiatrist-
patient privilege on appeal.
   4
     We note that a nurse who attended to the defendant in the intensive
care unit testified that the defendant wore ‘‘mitts,’’ or medical restraints,
which tethered his hands to the hospital bed, so that he would not pull at
the various medical apparatuses that were connected his body. She clarified
that these restraints were not requested by the police officers and that they
solely served a medical purpose.
   5
     The trial court was free to discredit the defendant’s claim of a weakened
physical condition.
   6
     The defendant states in his brief that ‘‘the only warnings [he] received
were the following . . . Semper asked (1) if [the defendant] would like to
have a lawyer present . . . and (2) whether it is okay to talk to him without
a lawyer . . . .’’ To the extent the defendant intends to challenge the trial
court’s finding that Miranda warnings were, in fact, given to him, we defer
to the trial court’s determination that Semper and Buller credibly testified
that they gave the warnings. See State v. Whitaker, 215 Conn. 739, 757, 578
A.2d 1031 (1990) (whether police officer truthfully testified that Miranda
warnings were given is ‘‘question of credibility, and as such, is for the trier
of fact to determine’’); State v. Madera, 210 Conn. 22, 36–37, 554 A.2d 263
(1989) (whether police advised defendant of Miranda rights is question of
credibility of witness for trier of fact).
   7
     The defendant also claims that, upon receiving a letter from the public
defender’s office notifying him of the availability of its legal assistance, an
attorney-client relationship was established so that further interrogation by
officers with no action on behalf of the defendant was precluded. See State
v. Stoddard, 206 Conn. 157, 169–70, 537 A.2d 446 (1988). In response, the
state asserts that the defendant abandoned this claim at oral argument
before the trial court. In its memorandum of decision on the defendant’s
motion to suppress, the trial court states that, ‘‘at oral argument, the defen-
dant withdrew any claims made pursuant to . . . Stoddard . . . .’’ There-
fore, we will not consider this claim on appeal. See, e.g., State v. Saucier,
283 Conn. 207, 222–23, 926 A.2d 633 (2007) (declining to review previously
abandoned claim).
    8
      In reminding the jury about the testimony of the witness who saw the
defendant on the bridge that night, the state argued that, ‘‘had she looked
at that rearview mirror, she would have seen the free throw that the defen-
dant talks about later.’’ The state mentioned the challenged testimony a
second time when it stated: ‘‘While at Hartford Hospital, [the defendant] gave
two statements. One to [Semper], where the defendant admitted throwing
his son off the bridge. Now counsel may . . . show you the video and say,
really, does it say anything. Granted, the quality is poor.’’
    9
      The state argued that ‘‘what’s important and this is a big piece of evidence
that’s very important, not once . . . does the defendant ask for his son,
ask for the whereabouts of his son.’’
    10
       General Statutes § 54-1o (b) provides: ‘‘An oral, written or sign language
statement of a person under investigation for or accused of a capital felony
or a class A or B felony made as a result of a custodial interrogation at a
place of detention shall be presumed to be inadmissible as evidence against
the person in any criminal proceeding unless: (1) An electronic recording
is made of the custodial interrogation, and (2) such recording is substantially
accurate and not intentionally altered.’’
    11
       General Statutes § 54-1o (a) (4) defines ‘‘ ‘[p]lace of detention’ ’’ as ‘‘a
police station or barracks, courthouse, correctional facility, community cor-
rectional center or detention facility . . . .’’
    12
       General Statutes § 54-1o (h) provides: ‘‘The presumption of inadmissibil-
ity of a statement made by a person at a custodial interrogation at a place
of detention may be overcome by a preponderance of the evidence that the
statement was voluntarily given and is reliable, based on the totality of
the circumstances.’’
    13
       We note that the right to present a defense has been made applicable
to the states through the fourteenth amendment to the United States constitu-
tion. See Washington v. Texas, 388 U.S. 14, 17–19, 87 S. Ct. 1920, 18 L. Ed.
2d 1019 (1967) (incorporating right to compulsory process); State v. Perkins,
271 Conn. 218, 252–53, 856 A.2d 917 (2004) (sixth amendment right to
compulsory process includes right to present defendant’s version of the
facts).
    14
       We note that the Connecticut Code of Evidence recently was amended
to include § 4-8A, which addresses the admissibility of pleas and related
statements in civil or criminal cases. See Conn. Code Evid. § 4-8A. The
application of that rule is, however, limited to situations in which evidence
of the plea is offered against the defendant.
    15
       We also note that the defendant never identified, and the trial court
was not aware of, whether his offer indicated a willingness to plead guilty
under North Carolina v. Alford, 400 U.S. 25, 37, 91 S. Ct. 160, 27 L. Ed. 2d
162 (1970), to enter a plea of nolo contendere, or an unqualified plea.
Pursuant to the former two types of guilty pleas, the defendant would not
even be admitting any of the elements of the crime but, rather, would be
conceding only that there is sufficient evidence for the state to obtain a
conviction. See State v. Palmer, 196 Conn. 157, 169 n.3, 491 A.2d 1075 (1985)
(‘‘[a] guilty plea under the Alford doctrine is a judicial oxymoron in that
the defendant does not admit guilt but acknowledges that the state’s evidence
against him is so strong that he is prepared to accept the entry of a guilty
plea nevertheless’’); State v. Godek, 182 Conn. 353, 364, 438 A.2d 114 (1980)
(‘‘[t]hroughout its history . . . the plea of nolo contendere has been viewed
not as an express admission of guilt but as a consent by the defendant that
he may be punished as if he were guilty and a prayer for leniency’’ [internal
quotation marks omitted]), cert. denied, 450 U.S. 1031, 101 S. Ct. 1741, 68
L. Ed. 2d 226 (1981).
    16
       In light of our conclusion that the evidence was not relevant and, thus,
was inadmissible, we need not address his additional claim that the evidence
was not self-serving.